DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-10 is/are determined to be directed to a judicial exception (i.e. an abstract idea) without significantly more.  In claim 1, the method includes steps which require steps of aligning two coils, estimating a coupling coefficient, and estimating the depth; however, these limitations do not require additional elements beyond the abstract idea of simply estimating parameters which require can be done mentally or by hand based on time for transfer.  Therefore, the claims do not amount to more than the abstract idea itself – without any additional elements to add significantly more than the judicial exception (i.e. any tangible result, problem solved, or end goal, etc.). The combination of elements in the claims other than the abstract idea per se, amounts to no more than a computer that serves to perform generic functions that are well-understood, routine, and conventional activities well known to the industry.  Viewed as a whole, the claim lacks elements that provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea with additional elements to add significantly more than the judicial exception (i.e. any tangible result, problem solved, or end goal, etc.).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the histogram".  There is insufficient antecedent basis for this limitation in the claim.
Claims 6-7 are rejected under the same rationale as being dependent upon claim 5 and its limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cong et al. (CN 108289614-A; hereinafter “Cong”).
Regarding claim 1, Cong teaches a method of estimating a depth of an implanted receiving coil of a transcutaneous energy transfer system (TETS), comprising: aligning the implanted receiving coil with an external transmission coil; estimating a coupling coefficient between the implanted receiving coil and the external transmission coil based on a first transfer function and operating conditions (e.g. “the electromagnetic degree of coupling can be the implanted device 120 with respect to the position or orientation of a particular antenna coil antenna 121 and environmental characteristics of the coil, or some other factor. For example, electromagnetic coupling degree can move the implantable device antenna distance between 121 increases. degree of electromagnetic coupling can be additionally associated with the alignment degree (e.g., implanting the relative angle between the device antenna 121 and array 140 of antenna coil of a characteristic axis, e.g., perpendicular to the axis of the antenna coil plane)”; and estimating the depth of the implanted receiving coil from the estimated coupling coefficient based on a second transfer function (e.g. “the reader device 125 can select and operate the antenna loop array of antenna coil 140 to perform such functions or additional functions (e.g., sending the wireless transmission to the implantable device 120, to detect the implant device 120 depth under the surface of the skin 111”).
Regarding claim 2-4, Cong teaches further including estimating, recording and compiling the coupling coefficient periodically over a predetermined period of time following a time of implantation of the implanted receiving coil (e.g. “each antenna coil of the antenna coil in the array has a corresponding degree of electromagnetic coupling with the implantable device antenna” – where the degree of electromagnetic coupling is stored in the memory).
Regarding claims 8-9, Cong teaches calibrating a coil alignment indicator on an external controller in communication with the implanted receiving coil after estimating the depth of the implanted receiving coil  and aligning the implanted receiving coil with the external transmission coil occurs at a time of implantation (e.g. “the electromagnetic degree of coupling can be the implanted device 120 with respect to the position or orientation of a particular antenna coil antenna 121 and environmental characteristics of the coil, or some other factor. For example, electromagnetic coupling degree can move the implantable device antenna distance between 121 increases. degree of electromagnetic coupling can be additionally associated with the alignment degree (e.g., implanting the relative angle between the device antenna 121 and array 140 of antenna coil of a characteristic axis, e.g., perpendicular to the axis of the antenna coil plane)”).
Regarding claim 10, Cong teaches estimating the coupling coefficient between the implanted receiving coil and the external transmission coil based on the first transfer function occurs at the time of implantation (e.g. “the microelectronic device receives wireless transmission), or implanted below the skin surface of otherwise configured devices. reader device comprising an antenna coil array of the designated region across the surface of the skin. the corresponding degree of each antenna coil in the array antenna are electromagnetically coupled with the implantable device.”).

Allowable Subject Matter
Claims 11-20 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792